MEMORANDUM DECISION
                                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                                  Apr 19 2016, 8:06 am
this Memorandum Decision shall not be
                                                                                            CLERK
regarded as precedent or cited before any                                               Indiana Supreme Court
                                                                                           Court of Appeals
court except for the purpose of establishing                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana
                                                          Brian Reitz
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.E.F.,                                                   April 19, 2016
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          79A02-1509-JV-1575
        v.                                                Appeal from the Tippecanoe
                                                          Superior Court
State of Indiana,                                         The Honorable Faith A. Graham,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          79D03-1508-JD-133



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016              Page 1 of 6
[1]   D.E.F. appeals his adjudication for one count of Battery as a Level 6 Felony

      when committed by an adult,1 and two counts of Battery as class A

      misdemeanors when committed by an adult.2 D.E.F. argues that there is

      insufficient evidence supporting the adjudication. He also argues that the trial

      court’s disposition of wardship to the Department of Correction (DOC) was an

      abuse of discretion. Finding that the evidence is sufficient and that the trial

      court did not abuse its discretion in its dispositional order, we affirm.


                                                     Facts
[2]   On July 26, 2015, a group of boys including fifteen-year-old D.E.F. attacked

      three people at Bauer Park in Lafayette. They first attacked sixteen-year-old

      L.C., hitting him in the head with brass knuckles, kicking him, and stomping on

      him. Vonda Dickens identified D.E.F. as one of the boys who hit L.C. Tr. p.

      41-42. When Dickens attempted to intervene, the boys began to hit and push

      her, injuring her ankle to the point that she required hospitalization. The boys

      then attacked Donnie Derrick, a deacon at a nearby church. The attack left

      Derrick with a broken wrist, and he later required five stitches above his eye,

      five stitches below his eye, braces for his teeth, and surgery on his thumb, as a

      result of the other injuries he sustained. At trial, Derrick identified D.E.F. as

      one of the boys who hit him. Tr. p. 11-12.




      1
          Ind. Code § 35-42-2-1(d)(1).
      2
          I.C. § 35-42-2-1(c).


      Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016   Page 2 of 6
[3]   On September 8, 2015, the trial court adjudicated D.E.F. delinquent for what

      would have been one count of Battery as a Level 6 Felony and two counts of

      Battery as class A misdemeanors, had they been committed by an adult. At the

      dispositional hearing on September 15, 2015, a Tippecanoe County juvenile

      probation officer recommended that the trial court transfer custody of D.E.F. to

      the DOC. The probation officer detailed D.E.F.’s lengthy juvenile history,

      which included a number of probation violations, an arrest at age ten for

      battery, an adjudication for theft and conspiracy to commit auto theft in 2012,

      and an arrest for battery as a class A misdemeanor in 2013. Tr. p. 106-09. The

      probation officer also testified that wardship to the DOC was the least

      restrictive option available because the Cary Home, a local residential youth

      treatment center, would not accept D.E.F. The trial court agreed, ordering

      wardship to the DOC at the conclusion of the dispositional hearing. D.E.F.

      now appeals.


                                    Discussion and Decision
                               I. Sufficiency of the Evidence
[4]   First, D.E.F. argues that there is insufficient evidence to support his

      adjudication. To prove D.E.F. committed Battery, the State was required to

      prove beyond a reasonable doubt that he knowingly or intentionally touched

      another person in a rude, insolent, or angry manner, resulting in bodily injury

      to the other person. I.C. § 35-42-2-1(c) (battery resulting in bodily injury); I.C. §

      35-42-2-1(d)(1) (battery resulting in moderate bodily injury). Our standard of

      review for sufficiency of the evidence is well settled:
      Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016   Page 3 of 6
              When we review sufficiency of the evidence claims with respect
              to juvenile adjudications, we neither reweigh the evidence nor
              judge the credibility of the witnesses. Rather, we consider only
              the evidence most favorable to the judgment and the reasonable
              inferences drawn therefrom and will affirm if the evidence and
              those inferences constitute substantial evidence of probative value
              to support the judgment.


      G.N. v. State, 833 N.E.2d 1071, 1075 (Ind. Ct. App. 2005) (internal citations

      omitted).


[5]   In support of his argument, D.E.F. points to a number of alleged issues with

      witness testimony at trial. He first claims that the evidence of his battery

      against Derrick is insufficient because the State did not introduce evidence

      relating to a photo array police showed to Derrick on July 28, 2015. Tr. p. 17-

      21. D.E.F. alleges that Derrick was uncertain about his identification of D.E.F.

      in the photo array. However, both Derrick and another witness testified that

      D.E.F. was one of the boys who attacked Derrick, seriously injuring him.


[6]   D.E.F. also argues that the evidence is insufficient as to his adjudication for

      battery of L.C. because L.C. testified that D.E.F. did not hit him. Tr. p. 56-57.

      However, Dickens identified D.E.F. at trial as one of the boys attacking L.C.

      Tr. p. 76-77. And while D.E.F. claims that the evidence of his adjudication for

      battery of Dickens is insufficient because she did not know specifically which

      one of the boys hit and pushed her, Dickens stated at trial that D.E.F. was in

      the group of boys that attacked her. Tr. p. 44. Considering the evidence in the




      Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016   Page 4 of 6
      light most favorable to the judgment of the trial court, we find the evidence

      sufficient to sustain the adjudication.


                                   II. Commitment to DOC
[7]   Next, D.E.F. argues that the trial court’s disposition of wardship to the DOC

      did not comply with Indiana Code section 31-37-18-6. A court’s disposition of

      a juvenile adjudicated a delinquent child will only be reversed if the trial court

      abused its discretion. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). An

      abuse of discretion occurs when the juvenile court’s action is clearly erroneous

      and against the logic and effect of the facts and circumstances before the court

      or the reasonable inferences that can be drawn therefrom. Id. Indiana Code

      section 31-37-18-6 provides that a juvenile court must enter a dispositional

      decree that:


              (1)      is:


                       (A)     in the least restrictive (most family like) and most
                               appropriate setting available; and


                       (B)     close to the parents’ home, consistent with the best
                               interest and special needs of the child;


              (2)      least interferes with family autonomy;


              (3)      is least disruptive of family life;


              (4)      imposes the least restraint on the freedom of the child and
                       the child’s parent, guardian, or custodian; and

      Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016   Page 5 of 6
               (5)      provides a reasonable opportunity for participation by the
                        child’s parent, guardian, or custodian.


       The statute also provides that the disposition must be “consistent with the safety

       of the community and the best interest of the child.” Id.


[8]    D.E.F. argues that his placement in the DOC was the most restrictive possible

       option and that it would be in his best interest to be in the custody of his mother

       rather than the DOC. He also contends that incarceration in the DOC is not

       required to ensure the safety of the community because his offenses are not “of

       the most serious nature.” Appellant’s Br. p. 11.


[9]    However, evidence was presented at the disposition hearing that D.E.F. has a

       long list of past adjudications for violent offenses and has violated probation

       numerous times. A youth treatment center in Tippecanoe County will no

       longer accept him as a resident, and his most recent offenses resulted in injury

       to three different members of the community. Accordingly, we do not find that

       the trial court erred when it transferred custody of the appellant to the DOC.


[10]   The judgment of the trial court is affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1509-JV-1575 | April 19, 2016   Page 6 of 6